Citation Nr: 0012022	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  96-25 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
cervical spine injury.

2.  Entitlement to an evaluation in excess of 60 percent for 
a compression fracture of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1961 to July 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1995 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) which found that 
the veteran had not submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
cervical spine injury.

The claim of entitlement to a higher original evaluation for 
a compression fracture of the lumbosacral spine is dealt with 
in the REMAND portion of this decision.

In a September 1994 statement, the veteran appears to raise a 
claim for psychiatric treatment relating to his back 
condition.  There is no evidence that the issue has been 
adjudicated.  Where the veteran raises a claim that has not 
yet been adjudicated, the proper course is to refer that 
issue to the RO.  Bruce v. West, 11 Vet. App. 405 (1998).  
This issue is therefore, referred to the RO for adjudication.

The veteran's claim for entitlement to a total disability 
rating based on individual unemployability for his service-
connected lumbosacral spine disability was denied by the RO 
in a November 1996 rating decision.  The veteran did not 
appeal that decision within one year.  In his June 1998 
substantive appeal, the veteran asserted that he was entitled 
to a 100 percent evaluation.  This statement could be 
construed as a new claim for total rating based on individual 
unemployability.  Although the earlier denial of individual 
unemployability was cited in a September 1998 rating 
decision, the current claim has not been adjudicated by the 
RO, and is referred to that office for adjudication. 



FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a cervical spine injury was denied in an RO rating 
decision in September 1991, and that decision is final.

2.  Evidence received since the final September 1991 rating 
decision with regard to the cervical spine injury is not 
cumulative, and was not previously considered by 
decisionmakers, it bears directly or substantially on whether 
the veteran's cervical spine injury is related to service, 
and it must be considered in order to fairly decide the 
merits of the claim.

3.  The claim of entitlement to service connection for a 
cervical spine injury is supported by competent medical 
evidence that the current disability is related to service.



CONCLUSIONS OF LAW

1.  The September 1991 rating decision denying the claim of 
entitlement to service connection for a cervical spine injury 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1999).

2.  Evidence received since the September 1991 rating 
decision is new and material, and the claim is reopened.  
38 U.S.C.A. § 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The claim of entitlement to service connection for a 
cervical spine injury is well grounded.  38 U.S.C.A. § 5107.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran was involved in 
a motor vehicle accident in service in May 1961.  He was 
hospitalized and treated for, inter alia, compression 
fracture of the L1 vertebra.

During a May 1963 VA examination, the veteran complained of 
back pain and neck pain, stiffness and popping.  An x-ray 
examination at that time revealed no abnormalities of the 
cervical spine or vertebral bodies.

A March 1991 VA radiology report revealed mild neural 
foraminal narrowing on the left side of the cervical spine at 
C3-4.  The cervical spine was found to be otherwise 
unremarkable.  

March and June 1991 VA treatment records indicated that the 
veteran complained of neck pain with radiation to the left 
arm which had begun 30 years earlier and became chronic in 
the previous one and 1/2 years.  

July 1991 VA treatment records noted mild neck numbness, 
chronic neck pain, and mild spasm in the neck.  The examiner 
noted that magnetic resonance imaging (MRI) revealed mild C5-
6 and C6-7 disc bulge.  Possible cervical spine instability 
and mild degenerative joint disease of the cervical spine 
were assessed.

The veteran's claim of entitlement to service connection for 
an injury of the cervical spine was denied in September 1991 
on the basis that service medical records did not show injury 
to the cervical spine in connection with the May 1961 
inservice motor vehicle accident.

VA treatment records indicated that the veteran was seen for 
neck pain and decreased neck strength from December 1995 to 
May 1996.  Possible cervical radiculopathy was assessed in 
April 1996.  An April 1996 computed tomography (CT) scan of 
the cervical spine revealed minimal degenerative arthrosis 
changes in the mid and lower spine.  In May 1996, chronic 
cervical strain related to the 1961 inservice motor vehicle 
accident was assessed.

In a June 1997 VA regional hearing, the veteran testified 
that after the inservice motor vehicle accident, he was 
hospitalized for three months.  He reported having problems 
with migraines, the upper spine, and neck immediately after 
the accident.  He testified that his neck problems 
progressively worsened.

During the May 1998 VA examination, the veteran reported 
continued pain and dysfunction of the spine and neck, 
including weakness, fatigability, incoordination and 
headaches.  Degenerative joint disease of the cervical spine, 
probable discogenic disease, was assessed.  The examiner 
reported, "The cervical and lumbar spine conditions are 
separate and both date back to the motor vehicle accident in 
1961."


Laws and Regulations

Appellate review will be initiated by a notice of 
disagreement which must be filed within one year from the 
date of notification of the result of the initial review or 
determination.  If a notice of disagreement is not timely 
filed, the determination shall become final and the claim 
will not thereafter be reopened or allowed, except as 
otherwise provided.  38 U.S.C.A. § 7105(a),(b); 38 C.F.R. 
§ 20.1103 (1999).  Only if new and material evidence is 
presented with respect to a claim that has been finally 
denied shall the claim be reopened and reviewed as to all of 
the evidence of record.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is considered to be new if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is material if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999); Hodge v. West, 155 F.3d 1356 
(1998); Hicks v. West, 8 Vet. App. 417 (1995).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material", 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id, 155 F.3d at 1363.

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc) the 
Court held that the decision of the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), required the 
replacement of the two-step Manio test with a three-step 
test.

Under the three step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C. § 5108.

Second, under the Elkins three step analysis, if new and 
material evidence has been presented, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C. § 
5107(a).  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible 
and all of the evidence received since the last final 
disallowance shall be considered.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  Where the determinative issue involves 
medical causation or etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  


Analysis

In this case, the veteran's service medical records, VA 
examination reports dated in May 1963 and August 1991, and 
1991 VA outpatient and radiology reports were of record at 
the time of the September 1991 decision.

The evidence that has been added to the record since the 1991 
decision consists of VA examinations and radiology reports, 
VA treatment records, and the contentions of the veteran.  

The September 1991 rating decision denied the veteran's claim 
of entitlement to service connection for a cervical spine 
injury finding that service medical records did not indicate 
that the cervical spine was injured during the 1961 inservice 
motor vehicle accident.  The added records are new in that 
they have not been previously submitted and tend to show a 
fact not known at the time of the September 1991 decision.  
The May 1996 VA treatment records and the May 1998 VA 
examination link his cervical spine injury to the inservice 
accident.  These records constitute competent medical 
evidence that the cervical spine injury is related to 
service.  This evidence meets the Hodge test for materiality 
as it sheds light on the origins of the disorder and must be 
considered in order to decide fairly the merits of the 
veteran's claim.  Therefore, as the Board finds the clinical 
evidence added to the record is "new and material" to the 
veteran's claim, the claim is reopened.  38 C.F.R. § 3.156.

Based on the facts of this case, the Board holds that the 
veteran has satisfied his initial burden of submitting a 
well-grounded claim of service connection for a cervical 
spine disability.  38 U.S.C.A. § 5107(a).  This preliminary 
finding is based on service medical records showing a back 
injury sustained in a May 1961 motor vehicle accident, the 
veteran's reported back and neck pain since service, and the 
VA medical evidence linking the veteran's cervical spine 
injury to service.  Accordingly, the Board is of the opinion 
that the claim of entitlement to service connection for a 
cervical spine injury is well grounded.  See Caluza, 7 Vet. 
App. at 506.


ORDER
New and material evidence having been received the claim for 
service connection for residuals of a cervical spine injury 
is reopened.

The claim of entitlement to service connection for a cervical 
spine injury is well grounded.


REMAND

Because the claim of entitlement to service connection for a 
cervical spine injury is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

As stated above, May 1996 VA treatment records and the May 
1998 VA examination link the veteran's cervical spine injury 
to the inservice motor vehicle accident.  It is unclear, 
however, whether the examiners based their conclusions as to 
causation after review of the claim folder or relied solely 
upon the veteran's contentions.  The Board finds that 
clarification is required as to the nature and etiology of 
the veteran's cervical spine injury based upon examination 
and a thorough review the veteran's entire claims file.  

The veteran's service connected compression fracture of the 
lumbosacral spine is currently rated by at 60 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5285.  The record does not 
show whether the disability causes the veteran to be bed 
ridden or requires the use of long leg braces.

The documents in the case file show that the veteran applied 
for disability benefits from the Social Security 
Administration.  A copy of any SSA decisions, as well as the 
medical evidence relied upon in reaching that decision, may 
be relevant to the issue on appeal, and should be considered 
by the Board in determining the merits of the appeal.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be requested to 
provide the names and addresses of all 
medical providers of treatment for his 
back disabilities.  After receiving any 
necessary authorization from the veteran, 
the RO should obtain copies of treatment 
records from those individuals and 
facilities identified by the veteran 
which have not been previously associated 
with the claims file.

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
copies of all available documents 
concerning the veteran's claim for Social 
Security benefits, as well as any 
determinations made by the SSA with 
respect to the veteran's claim for Social 
Security benefits.  Any records so 
obtained should be associated with the 
veteran's claims folder.

3.  Thereafter, the veteran should be 
afforded an appropriate examination of 
the lumbosacral and cervical spines.  
Since it is important "that each 
disability be viewed in relation to its 
history," 38 C.F.R. § 4.1 (1999), the 
examiner should review the examination 
prior in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished.  The 
examiner should examine the back, 
including the lumbosacral and cervical 
spines, and provide a description and/or 
diagnosis for any pathology found.  The 
examiner should describe all residuals of 
the May 1961 in-service back injury.  The 
examiner is requested to express an 
opinion as to whether it is at least as 
likely as not that any cervical spine 
disability identified in the examination 
is the result of disease or injury in 
service. The examiner should also provide 
an opinion as to whether the lumbosacral 
spine disability renders the veteran 
bedridden or in need have long leg 
braces.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examinations 
requested in this remand are deemed necessary to evaluate his 
claims and that a failure without good cause to report for 
scheduled examinations, could result in the denial of his 
claims.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 


